Title: General Orders, 21 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 21st 1776
Parole Devonshire.Countersign Grafton.


The General being anxious to have the established Regiments, compleated, with all possible expedition, desires the Colonels, and commanding Officers, forthwith to send an Officer from each incompleat Company, into the Country, upon the recruiting service; who are expressly forbid enlisting any Boys—Old Men—or Slaves: These Officers are also to use their best endeavour, to get what good Arms they can—The recruiting in Camp, is also to be continued.
The Colonels, & Commanding Officers of Regiments; are to send to the Qr Mr General, to morrow Morning, the names of the Sutlers licenced by them, to supply their respective Corps.
